Citation Nr: 1548474	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-42 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to a TDIU.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of this hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran has met the criteria for a TDIU under 38 C.F.R. § 4.16(a) over the entire appeals period.  At the time he filed his claim for TDIU, the Veteran was service-connected for shell fragment wound of the left thigh with sciatic neuropathy and piriformis myofascial pain syndrome evaluated at 60 percent disabling, residuals of a shell fragment wound to the left thigh muscle group XIII evaluated at 10 percent disabling, and posttraumatic stress disorder at 10 percent disabling, coronary artery disease evaluated at 10 percent disabling, and scars at a noncompensable rating, with a combined rating of 70 percent.  He was additionally service-connected for diabetes mellitus, type 2, effective September 13, 2010, evaluated as 20 percent disabling, which increased his combined rating to 80 percent.  He was service-connected for piriformis myofascial pain syndrome affecting the right lower extremity associated with shell fragment wound to the left thigh with sciatic neuropathy and piriformis myofascial pain syndrome, effective August 27, 2012, evaluated as 40 percent disabling, with a combined rating of 90 percent.
 
Entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). Therefore, when the Board conducts a TDIU analysis, it must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  Factors to be considered in a TDIU determination also include loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991); see also Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  Age, however, may not be a factor in evaluating service-connected disability or unemployability.  See 38 C.F.R. § 4.19 (2015).
 
The Board also notes that to warrant an award of a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board is aware that the ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining 'marginal employment' as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).
 
The Board emphasizes that a claim for a TDIU is based on an acknowledgment that, even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular Veteran under particular facts, notwithstanding the putative correctiveness of the objective rating.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  At the same time, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.
 
In the present case, in his application for entitlement to a TDIU (VA Form 21-8940), the Veteran indicated that he had completed four years of college; however, all of the work experience he listed was working as a warehouse driver.  He reported that he had last worked full time in January 2009.  

The Veteran was provided with a VA examination in August 2012.  At the time of the examination, he wore a foot brace.  The examiner noted that the Veteran's footdrop was a neurological condition caused by the sciatic nerve involvement. The Veteran was using a seated walker.  He had worked for 42 years with the brace off and leaned on his right side, which led to more right-sided pain.  In May 2011 the Veteran started wearing the Arizona brace again continuously, and began using the walker in May 2011.  He reported pain in the right side extending to the leg.  That same month, the Veteran reported pain that was consistent with piriformis syndrome.  The Veteran indicated that, when he went to the grocery store, he had to hang on to the cart to walk.  If he did not have a cart, he had to stop every 20 to 30 paces due to sharp aching and occasionally burning pain in his right buttocks that radiated down the back of his legs and sometimes caused tingling and numbness in his toes.  He felt he had gotten gradually weaker because he had been less active over the prior four years.  He reported that the pain occurred daily and was worse with walking.  

The examiner noted a private EMG/nerve conduction study revealed scattered diffuse sensorimotor changes consistent with moderate polyneuropathy.  There were more focal changes on the left where there was significant left peroneal and tibial mononeuropathy.  The Veteran had left leg atrophy and foot drop necessitating a left foot brace.  Neurological examination was remarkable for his left thigh surgically repaired gunshot wound site, an atrophic left leg with completely absent left foot dorsi-flexion.

The examiner noted that the Veteran had worked physically demanding jobs throughout his lifetime, in warehouse receiving and inventory.  He began developing buttock and right leg pain in 2008-2009.  He was diagnosed as having piriformis myofascial pain syndrome secondary to sciatic neuropathy caused by a shell fragment wound.  He was also diagnosed as having left peroneal and tibial mononeuropathy secondary to left sciatic neuropathy-left footdrop.  At the time of the examination, the Veteran required the use of a seated walker and an Arizona leg brace.  He could no longer walk long distances, but was able to sit with no issues.  The examiner noted that he had stopped working due to his service-connected disabilities, and that his service-connected thigh disability and sciatica did impact the Veteran's ability to maintain and obtain gainful employment in a physical capacity, but had no impact his ability to work in a sedentary capacity.  The examiner noted that his service-connected diabetes mellitus, type 2 and coronary artery disease did not affect employment.

Although the record reflects that the Veteran completed college, all indications are that his work experience had been in a physically demanding field, and that he did not have any work experience in a sedentary position.  A February 2013 letter from a VA Vocational Rehabilitation Counselor shows that the Veteran's vocational rehabilitation program had been interrupted because feasibility for him to achieve a vocational goal was in question at that time and further testing and evaluation would be necessary to determine whether a vocational goal was feasible.  The counselor found that, although it had been suggested that the Veteran may have been able to secure substantial/suitable/stable employment with the use of his hands and eyes, it would require retraining followed by an aggressive job search in a competitive local labor market.  The counselor concluded that, in addition to the limitations the Veteran experienced due to his service-connected disabilities, it was likely that his age, anticipated age after training, lack of recent work history, and/or lack of experience in a new field would hinder his success in finding employment. 

The Board finds that the evidence of record supports a finding that the Veteran's service-connected disabilities prohibit him from obtaining and sustaining gainful employment available to him based on his previous work experience.  The Veteran's work history has been in a physically demanding industry, and his past education and work experience do not qualify him for a sedentary position.  The medical evidence of record reflects that the Veteran's service-connected lower extremity disabilities, in particular his left leg which includes foot drop, effect his ability to ambulate.  The Veteran has argued that his work history included working as a warehouse driver; however, it appears that this would not be possible with his current disabilities of his lower extremities, which currently require the use of a walker.  As such, a TDIU rating is warranted.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


